 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11     AL OTRO LADO, INC., et al.,                  Case No. 17-cv-02366-BAS-KSC

12                                   Plaintiffs,    ORDER GRANTING
                                                    MOTION TO WITHDRAW
13                                                  AS ATTORNEY OF RECORD
             v.
14                                                  [ECF No. 261]
       KEVIN MCALEENAN, Acting
15     Secretary, U.S. Department of
       Homeland Security, in his official
16
       capacity, et al.,
17
18                                 Defendants.
19
20         Before the Court is a motion to withdraw Yamileth G. Davila as counsel of
21   record for Defendants in this matter. (ECF No. 261.) The Court deems the motion
22   as procedurally proper pursuant to Local Rule 83.3(f)(3) as it has been served on
23   Plaintiffs’ counsel and counsel’s client. (Id.) For the reasons below, the Court grants
24   the motion.
25                                      DISCUSSION
26         “An attorney may not withdraw as counsel except by leave of court.” Darby
27   v. City of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). The trial court has
28   discretion whether to grant or deny an attorney’s motion to withdraw in a civil case.

                                              –1–                                    17cv2366
 1   See La Grand v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998); Stewart v. Boeing Co.,
 2   No. CV 12-5621 RSWL(AGRx), 2013 WL 3168269, at *1 (C.D. Cal. June 19, 2013).
 3   Courts should consider the following factors when ruling upon a motion to withdraw
 4   as counsel: (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal
 5   may cause to other litigants; (3) the harm withdrawal might cause to the
 6   administration of justice; and (4) the degree to which withdrawal will delay the
 7   resolution of the case. Curtis v. Illumination Arts, Inc., No. C12-0991JLR, 2014 WL
 8   556010, at *4 (W.D. Wash. Feb. 12, 2014); Deal v. Countrywide Home Loans, No.
 9   C09-01643 SBA, 2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010). Counsel is no
10   longer counsel for Defendants in this case. (ECF No. 261 at 2.) Counsel indicates
11   that all other counsel of record will continue to represent Defendants in this case.
12   (ECF No. 261-1 ¶ 4.) The Court does not find that counsel’s withdrawal will
13   prejudice Plaintiffs, harm justice, or delay this case as Defendants are represented by
14   other attorneys of record.
15                                  CONCLUSION & ORDER
16         For the foregoing reasons, the motion to withdraw is GRANTED. (ECF No.
17   261.) The Clerk of the Court shall terminate Yamileth G. Davila as counsel of record
18   for Defendants in this case.
19         IT IS SO ORDERED.
20   DATED: May 28, 2019
21
22
23
24
25
26
27
28

                                              –2–                                    17cv2366
